DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 require part of the erection facility to be movable external of the apparatus and base after erection of the apparatus.  This is not understood in light of the original disclosure. Firstly, assembly frame 2 (the claimed “erection facility”) is an integral part of the crane, which would not function if the assembly frame 2 were removed (see figure below) because it holds up the mast 5 and boom 6 (which equate to the claimed “apparatus”).  


    PNG
    media_image1.png
    474
    816
    media_image1.png
    Greyscale
    
Original Figure 11 (Annotated)
There is simply no disclosure of the support frame 2 coming apart in pieces, or of being removed entirely in any way which allows the boom and mast to function properly.  Someone reading the claims is forced to guess how element 2 would be removed, or which parts could be disassembled without the mast or boom falling down.  
Secondly, it is not clear from the original specification which portions of element 2 perform the push-up and lowering capabilities.  E.g. see figure 4.  No jacks or rams or winching mechanisms are shown in connection with mast erection, and no mast-lifting structure is specifically identified.  This “portion” of the assembly frame 2 is not identified in the original disclosure.  Thus it is not clear what portions of element 2 are claimed as being movable external to the apparatus and base.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, and 10 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tax (US 3,491,897).
Regarding claim 1 Tax discloses a system for lifting heavy loads, comprising 
an apparatus (30) comprising at least one mast (30) or part of such mast, from which a load may be suspended; and
an erection facility (12) external of the apparatus (30) and disposed on a base (10) on the ground (see 22), which erection facility (12) comprises an assembly frame (28) that is provided with a push-up and lowering capability (see 36 and column 2 lines 38-47) for the at least one mast (30) or part of such mast (30), which erection facility (12) is equipped to receive (see dashed lines in figure 1 and column 2 lines 58-72) 
Regarding claim 7 Tax discloses method for assembling or disassembling an apparatus for lifting heavy loads, which apparatus comprises at least one mast (30), comprising:
providing an apparatus (30) comprising at least one mast (30);
providing an erection facility (12) external of the apparatus (30), the erection facility (12) disposed on a base (10) on the ground (at 22), 
providing the erection facility (12) with an assembly frame (28) comprising a push-up and lowering capability (see 36) for the at least one mast (30) or part of such mast (30);
supplying to the erection facility (12) during erection of the apparatus (30), or removing from the erection facility (12) during dismantling of the apparatus (30), a mast piece (38) or a series of mast pieces (see column 3 lines 6-10) below an assembly of mast pieces (i.e. pieces of 30) above said mast piece (38) or series of mast pieces so as to convert the apparatus (30) between a dismantled position and a fully erected position (i.e. having 38 and subsequent pieces detached/attached); and


Regarding claims 2 and 8 Tax discloses the above apparatus and method, and further discloses wherein the at least one mast (30) is construed as an assembly of mast pieces (i.e. see column 3 lines 6-10) that are mountable to each other and dismountable from each other in a head to tail configuration.
Regarding claims 4 and 10 Tax discloses the above apparatus, and further discloses providing the apparatus with two masts (30, 32) or parts thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tax.
Regarding claims 5 and 11 Tax does not expressly disclose the type of lifting apparatus (i.e. hook, trolley), as this is common in the art and not the inventive portion of Tax.  Tax would inherently, and of necessity, have some sort of lifting mechanism, but this commonplace decision is left to those of ordinary skill in the art reading the reference.  Official Notice was given in the action of 12/23/19 that gantry type crane trolleys are old and well known in the art.  This statement is taken as admitted prior art because Applicant did not traverse the office’s position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the boom of Tax a gantry style trolley holder in order to easily lift loads close to the rotational axis of the crane.  This would make the mast and boom “gantry towers” under the broadest reasonable interpretation as they would support a gantry device. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tax in view of US Patent document 2015/0014266 (hereinafter “Rafailovic”).
Regarding claims 6 and 12 Tax discloses the above apparatus, and further teaches arranging the two masts (30/32) as a main boom (32) and a back mast (30) of a crane.  Tax does not disclose a counterweight.  Rafailovic teaches a similar self-building crane.  Rafailovic further teaches providing a counter-weight (40) for a main boom or back mast of the crane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a counterweight, .

Response to Arguments
Applicant's arguments filed 09/28/21 have been fully considered but they are not persuasive.
Applicant argues (page 6) that “Assembly frame 2 (the “erection facility”) is not an integral part of the recited apparatus.”  This argument is not supported by the original disclosure.  For example, as shown in original figure 11 (below), assembly frame 2 holds up the assembled apparatus (masts 5-6).  What would support elements 5-6 if element 2 moved away?  

    PNG
    media_image2.png
    475
    907
    media_image2.png
    Greyscale
    
Original Figure 11 (Annotated)
Applicant argues (pages 6-11) that there are potential ways in which various components of Applicant’s invention could (theoretically) be removed from assembly 
Applicant argues (page 12) that assembly frame 2 can be removed from base 1 as a logical consequence of being mounted thereon, and is an inherent capability.  This is appreciated, however the claim requires this capability “after erection of the apparatus” (see last line of claim 1).  It is argued that in this configuration (for example see figure 10 for fully erected state) it would be impossible to remove assembly frame 2 without fully dismantling the crane, inclusive of mast (5) and boom (6).
Applicant argues (page 12) that one of ordinary skill in the art would understand paragraph 21 as meaning “that the erection facility is movable relative to both or either of the “base” or the “apparatus.”  While a notable point, this does not explain how the assembly frame 2 can support the boom and mast when disconnected from the boom and mast and traveling in some undisclosed way on the ground separate from the rest of the system.
Applicant argues (page 13) that it is not possible for the erection facility in Tax to be removed from the apparatus after erection.  This is not commensurate with the scope of the claims.  Claim 1 (for example) does not recite “removed from the apparatus,” but rather “moveable external of the apparatus.”  Element 36 of Tax is 1) responsible for the push-up and lowering capabilities, 2) is external to (positioned .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                              

/SANG K KIM/           Primary Examiner, Art Unit 3654